Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
1.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.
Claim Rejections - 35 USC § 103
2.		The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 10-11 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kamei Pub.No: US 20050201595 Al., in view of Ishii et al. Pub. No: US 20070183618 Al).
Regarding claim 2, Kamei disclose for circuitry configured to: receive via a network an input image from an external device ( Fig.7, facial image input unit 71, [0099], see "by using the facial image input unit 71 such as a scanner or video camera");  extract feature information from the input image, the feature information corresponding to at least one of information relating to a value representing a frequency of one or more colors within 
Kamei does not disclose for feature information relating to one or more colors within the input image. however in the same field of endeavor Ishii teaches the above missing limitation of Kamei ( see [0042] of Ishii, see " The visual module 200 extracts each speaker's face image region on the basis of an image picked-up by the cameras with, for example, a skin -color extraction method by using the face detection unit 201"). It would have been obvious to one of ordinary skill in the art at the time the 
Regarding claim 3, Kamei does not disclose for disclose for wherein the event associated with the input image designates a type of occurrence captured in the input image, however in the same field of endeavor Ishii teaches the above missing limitation of Kamei ( see [0042] of Ishii, see "The visual event generating unit 206 then generates a visual event 210 which consists of the face ID 204, face location 205, and a time of the determination of these data, and outputs the visual event to the network"). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Ishii with the system and method of Kamei, in order to detect a face of a person, via skin color extraction feature.
Regarding claims 10-11, see the rejection of claims 2-3 respectively. The recite similar limitations as claims 2-3. Hence they are similarly analyzed.


Objected Claims
Claims 4-9, 12-16 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Objection
The following is an examiner's statement of reasons for allowance: the prior arts of Kamei Pub.No: US 2005 0201595 Al. And Ishii et al. Pub. No: US 20070183618 Al), failed to teach or suggest for features/limitations of claims 4-9, 12-16 and 19-21.Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/ALI BAYAT/Primary Examiner, Art Unit 2664